DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed as a result of Terminal Disclaimer filed on August 15, 2022.
3.	The closest relevant art is Maghas et al (2017/0260111 A1) wherein Maghas et al teach food recycler comprising a base component comprising a base rim, at least one air intake opening, and a motor component having a motor (see paragraph 0033); an airflow component (paragraph 0002); a fan component comprising a fan (54, paragraphs 0024 & 0027) and positioned on an intake port of the airflow component; a filter component having an air filter (40, 66, paragraphs 0021 & 0026) configured therein, the filter component (66) configured on an output port (68) of the airflow component; a bucket receptacle configured to receive a bucket (24, paragraph 0014), wherein the fan component (54) and the filter component (40, 66) are configured adjacent to the bucket receptacle (24) receiving air and passing the air through the air filter (40, 66);  a casing (12, paragraph 0013) having a lower rim complementary to the base rim, the casing (12) having a first interior volume (36) complementary to the bucket receptacle (24), a second interior volume (42) complementary to the fan component (54), a third interior volume (67) complementary to the filter component (66) and a fourth interior volume (50) complementary to the airflow component (see details of Fig. 2);  a lid (22, paragraph 0013) configured to provide access to the bucket receptacle (24) wherein the lid (22) is further configured to enable air to flow from a top portion of the bucket receptacle (24) through the lid (22) and down to the fan component (54); and a controller (18, paragraph 0028) configured to be in electrical communication with the motor and the fan (54) for operating the food recycler (10).  Maghas et al further teach upon an operation of the fan (54), air is drawn into the casing (12) through of the bucket receptacle (24), down through the fan component (54), through the airflow component, and through the filter component (66) (see details of Fig. 2), a control switch (18 in Fig. 2) configured in the casing (12 in Fig. 2), and a bucket (24) comprising a blade system (see 60 in Fig. 2) with a central column (60); at least one cutting member each extending at a different vertical level from the central column (60); and at least one cutting member or chopping mechanism (see paragraph 0019).  Maghas et al further teach the food recycler (10) comprising a drying component used to process food material in the bucket (24) (see paragraph 0047).  Maghas et al teach a method of recycling food in a food recycler (10), comprising the steps of drawing air via a fan (54) through an air intake of the food recycler (10), drawing the air via the fan (54) from the first air path across a motor compartment according to a second air path, drawing the air via the fan (54) from the second air path through a channel between a bucket and a bucket receptacle (24) of the food recycler (10) according to a third air path, drawing the air via the fan (54) from the third air path and into the bucket (24) according to a fourth air path, drawing the air via the fan (54), from the fourth air path out of the bucket (24) of the food recycler (10) according to a fifth air path, drawing the air via the fan (54) from the fifth air path to a filter component (40, 66) according to a sixth air path, and drawing the air via the fan (54) from the sixth air path away from the food recycler (10) according to a seventh air path (see paragraphs 0025-0027 and 0044-0047).  
4.	Claims 1-20 of this instant patent application differ from the disclosure of Maghas et al in that a food recycler specifically comprises a housing having a housing volume; a motor in electrical communication with a controller; a grinding mechanism in mechanical communication with the motor, the grinding mechanism comprising a grinding arm protruding from a central support; a bucket having a bucket volume, the bucket being removable and configured with the grinding mechanism contained therein such that waste food placed in the bucket remains in the bucket during a food recycling process; an attachment that is configured on an interior wall of the bucket and having a member as part of the attachment that extends from the interior wall of the bucket towards the central support, the member periodically overlapping the grinding arm as the grinding arm rotates; a gearbox configured below the bucket and in mechanical communication with the motor; a first filter positioned adjacent to the bucket and configured to receive air from a top portion of the bucket; and a second filter configured within the housing volume; a gearbox configured below the bucket and in mechanical communication with the motor; and a drying component configured to remove water from waste food.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 17, 2022